             Case 8:20-cv-02720-PX Document 15 Filed 06/14/21 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

DERECK VAUGHN-CLARK,                                    *

Petitioner                                              *

v                                                       *             Civil Action No. PX-20-2720

WARDEN OF PRINCE GEORGE’S                               *
 COUNTY CORRECTIONAL CENTER,
                                                        *
Respondent
                                              ***
                                       MEMORANDUM OPINION

         On September 12, 2020, the Court received correspondence from Dereck Vaughn-Clark

alleging that he is illegally detained in Prince George’s County Correctional Center (“PGCCC”)

and seeks dismissal of the alleged defective state-court indictment. ECF No. 1. The pleading,

liberally construed is properly viewed as a Petition for Writ of Habeas Corpus brought pursuant to

28 U.S.C. § 2254. ECF No. 6. On February 26, 2021, Respondent answered the Petition, arguing

for dismissal without prejudice because the claims are unexhausted. ECF No. 12. Although

Vaughn-Clark was given the opportunity to respond, he has not done so. 1 For the reasons set forth

below, the Petition will be DISMISSED without prejudice.

    I.       Background

         On September 17, 2019, Vaughn was indicted in Prince George’s County Circuit Court for

murder and use of a handgun. State v. Vaughn-Clark, Case No. CT-19-0949X (Cir. Ct. Pr.

George’s Cnty); ECF Nos. 12-1, 12-2. He is currently being held without bond at PGCCC with

trial scheduled to begin on August 23, 2021. See ECF No. 12-1 at 2.



         1
          In correspondence received by the Court on April 19, 2021, Petitioner indicated that he did not receive a
copy of Respondent’s answer. ECF No. 14. The Court promptly sent a copy of the answer the following day.
             Case 8:20-cv-02720-PX Document 15 Filed 06/14/21 Page 2 of 4



          The Petition alleges that the State “did not have a grand jury hearing” in advance of handing

down the indictment against him, and as relief, requests “dismissal of the defective indictment for

prosecutorial misconduct.” ECF No. 1-2 at 2. Vaughn-Clark specifically avers that the Circuit

Court has failed to act on his pro se motion to compel production of grand jury transcripts

necessary to “see what evidence was given,” so that he may determine whether his arrest was

supported by probable cause; he also wants the transcripts for potential impeachment of a trial

witness. ECF No. 4. He asks this Court to compel release of the grand jury transcripts or,

alternatively, to order dismissal of the indictment. Id.

   II.       Discussion

          Respondent argues that the Petition should be dismissed because Petitioner has not

exhausted his claims in state court and his criminal case is still pending. ECF No. 12. The Court

agrees.

          Pretrial federal habeas relief is available if the petitioner is in custody, has exhausted state

court remedies, and special circumstances exist that justify intervention by the federal court. See

Dickerson v. Louisiana, 816 F.2d 220, 224-26 (5th Cir. 1987). See 28 U.S.C. § 2254(b) and (c).

Exhaustion requires that the Petitioner fairly present both the operative facts and controlling legal

principles of each claim to the state courts. See Baker v. Corcoran, 220 F.3d 276, 289 (4th Cir.

2000) (citations omitted); see also Preiser v. Rodriguez, 411 U.S. 475, 491 (1973). Special

circumstances justifying this Court’s intervention do not exist where there are state court

procedures in place to protect a petitioner’s constitutional rights. See Moore v. DeYoung, 515 F.2d

437, 449 (3d Cir. 1975) (assertion of appropriate defense at trial forecloses pretrial federal habeas

relief); Drayton v. Hayes, 589 F.2d 117, 120-21 (2d Cir. 1979) (double jeopardy claim justified

pretrial federal habeas intervention because constitutional right claimed would be violated if



                                                     2
              Case 8:20-cv-02720-PX Document 15 Filed 06/14/21 Page 3 of 4



petitioner went to trial); see also Younger v. Harris, 401 U.S. 37 (1971). In the pretrial context,

federal courts must abstain from exercising jurisdiction over a claim that may be resolved through

trial on the merits or by other state procedures available for review of the claim. See Braden v.

30th Judicial Circuit Court, 410 U.S. 484, 489-90 (1973).

           The Petition squarely concerns matters that are within the province of the state courts.

Where, as here, trial on the merits has not taken place, Petitioner is free to raise the claims brought

in the Petition before the state courts. Thus, the Petition, which is premature, must be dismissed

without prejudice. 2

    III.      Certificate of Appealability

           A habeas petitioner has no absolute entitlement to appeal a district court’s denial of his

motion. See 28 U.S.C. § 2253(c)(1). A certificate of appealability may issue if the prisoner has

made a “substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When

a district court dismisses a petition on procedural grounds, the petitioner must show that reasonable

jurists “would find it debatable whether the petition states a valid claim of the denial of a

constitutional right” and “whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). The Court declines to issue a certificate of appealability

because Petitioner has not made the requisite showing.

    IV.       Conclusion

           For the foregoing reasons, the Petition for Writ of Habeas Corpus will be dismissed without

prejudice. The Court declines to issue a Certificate of Appealability.



         2
            Alternatively, to the extent Petitioner asks this Court to compel the State to release of the grand jury
transcripts or dismiss the indictment, his request is akin to a petition for a writ of mandamus, which this Court cannot
grant. See 28 U.S.C. § 1361. Under 28 U.S.C. § 1361, a federal court maintains original jurisdiction of any action in
the nature of mandamus to compel an officer or employee of the United States or one of its agencies to perform a duty
owed to a petitioner. By contrast, this Court has no mandamus jurisdiction over county or state employees. See
generally Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969).

                                                           3
         Case 8:20-cv-02720-PX Document 15 Filed 06/14/21 Page 4 of 4



      A separate Order shall issue.



_____6/11/21___________                   ____________/S/_________________
Date                                      Paula Xinis
                                          United States District Judge




                                      4
